Citation Nr: 1700062	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO. 10-42 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to February 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Jurisdiction over this appeal now lies with the VA RO in St. Petersburg, Florida. 

In February 2013, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. Effective May 1, 2009, the Veteran's service-connected disabilities met the schedular criteria for consideration of a TDIU.

2. The competent and credible evidence demonstrates that the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Regarding claims for entitlement to a TDIU, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the service-connected disabilities and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The RO issued a notice letter to the Veteran in May 2009 that met the VCAA notice requirements.

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include VA and private treatment records, VA examination reports, and the Veteran's statements. The Veteran has not identified any outstanding records that need to be obtained prior to adjudication of the appeal.

The Veteran was afforded multiple VA examinations during the appeal period where the VA examiner has addressed the issue of the Veteran's unemployability. When VA undertakes to provide an examination, it must ensure that the examination and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Taken together, the VA examinations are informed and adequate. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the service-connected disabilities, including the functional impact of the Veteran's disabilities upon his occupational and social functioning. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.
Entitlement to a TDIU

The Veteran completed his General Educational Development test (GED) and his post-service employment history includes primarily manual labor jobs, including non-destructive testing. The Veteran stopped working full-time in April 2009.

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(a). A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent. 38 C.F.R. § 4.16(a). In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability. Id. The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation. Id.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a veteran's actual industrial impairment. In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. VAOPGCPREC 75-91 (Dec. 17, 1991). Thus, the criteria for determining unemployability include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating. The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability. Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment. Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose, 4 Vet. App. at 363. 

Finally, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. Moore v. Nicholson, 21 Vet . App. 211, 218 (2007). Although VA fully must consider "the effect of combinations of disability" under 38 C.F.R. § 4.15, regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion. Geib v. Shinseki, 733 F.3d 1350, 1354 (2013). 

In April 2008, the Veteran sought an increase in the disability rating assigned for his service-connected rheumatoid arthritis, including seeking service connection for several systemic manifestations including total joint replacements of the right hip and left knee. While the medical evidence established several systemic manifestations of the rheumatoid arthritis, the medical evidence established no active rheumatoid arthritis disease process. As a result, the Veteran's service-connected rheumatoid arthritis was rated not under Diagnostic Code 5002, but instead under the applicable systemic manifestations, which was more beneficial to the Veteran. Therefore, while the Veteran argues that a disability rating under Diagnostic Code 5002 is necessary and that a current examination is needed to determine the extent of the active process and symptomatology of the rheumatoid arthritis (see September 2016 Informal Hearing Presentation), a new examination is not needed as there is no evidence of a current active disease process. 

The Veteran formally sought entitlement to a TDIU in April 2009. As a result of his service-connected surgical procedures and periods of convalescence, the Veteran's combined disability rating changed several times since April 2009. The Veteran was in receipt of a combined total disability rating for the following periods: April 24, 2008, to May 1, 2009; and January 14, 2014, to March 1, 2015. A 100 percent rating under the Rating Schedule means that a veteran is totally disabled. Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990). Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the Rating Schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis. See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where a 100 percent schedular rating was awarded for the same period). Therefore, the Board will consider entitlement to a TDIU only for those portions of the relevant appeal period during which the Veteran was not in receipt of a 100 percent disability rating, i.e., from May 1, 2009, to January 14, 2014; and from March 1, 2015, forward. 

A grant of a 100 percent disability rating, however, does not always render the issue of TDIU moot, and VA's duty to maximize benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114. See Buie, 24 Vet. App. 250; Bradley v. Peake, 22 Vet. App. 280, 294 (2008). Specifically, SMC may be warranted if a veteran has a 100 percent disability rating for a single disability, and VA finds that a TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent. See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11229 (March 10, 2010) (withdrawing VAOPGCPREC 06-1999). However, as discussed below, the evidence supports a finding that the Veteran is rendered unemployable due to a combination of his service-connected disabilities. Accordingly, entitlement to a TDIU for those portions of the appeal period where the Veteran is already in receipt of a 100 percent disability rating is moot. 

Effective between March 1, 2009, to December 2, 2011, the Veteran's service-connected disabilities included: a back disability, rated as 40 percent disabling; a right hip disability, rated as 30 percent disabling; a left knee disability, rated as 10 percent disabling; left knee instability, rated as 10 percent disabling; and a left hip disability, rated as 10 percent disabling. The combined disability rated was 70 percent. 38 C.F.R. §§ 4.25, 4.26. Therefore, the Veteran has a combined disability rating of at least 70 percent with one disability rated at least 40 percent disabling. 38 C.F.R. §§ 4.16(a), 4.25.

Effective December 2, 2011, service connection was granted for a left foot disability, rated as 10 percent disabling. This award of service connection raised the combined disability rating to 80 percent. 38 C.F.R. §§ 4.25, 4.26. Effective February 27, 2012, service connection was granted for a mood disorder with depressive features, rated as 30 percent disabling. This award of service connection did not change the combined disability rating of 80 percent. Id. However, effective May 20, 2014, the disability rating for the mood disorder was increased to 70 percent. As of that effective date, the Veteran was already in receipt of a temporary total disability rating due to a convalescent period following the left total knee replacement under 38 C.F.R. § 4.30; however, following termination of the temporary total disability rating on March 1, 2015, the increased disability rating for the mood disorder increased the combined disability rating to 90 percent. 38 C.F.R. §§ 4.25, 4.26.

The evidence demonstrates that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.

A February 2008 private examination report reflects that the Veteran reported increasing right hip pain. At that time, the Veteran reported working as a warehouse supervisor, which he reported required frequent walking around an approximately 130,000 square foot facility. 

Upon VA orthopedic examinations in September 2008, the Veteran reported currently working as a technician supervisor. Following examination, the VA examiner indicated that the Veteran's right hip, left knee, and back disabilities caused significant effects on his usual occupation, resulting in the Veteran being assigned different duties to accommodate the disabilities. Specifically, the VA examiner indicated that the Veteran's disabilities resulted in decreased mobility, decreased strength, decreased endurance, and decreased lifting and carrying capacity. 

Upon VA orthopedic examinations in June 2009, the Veteran reported working part-time as an X-ray and ultrasound inspector. The Veteran reported pain, decreased strength, and decreased endurance resulting in a decreased standing and walking tolerance; he reported flare-ups in his left knee after five minutes of walking and in his right hip after 20 minutes of walking. The VA examiner reported that the disabilities resulted in decreased sitting and standing tolerance, and negatively affected the Veteran's usual occupation. Following examination, the VA examiner opined that the Veteran "would be unable to engage in heavy physical labor." The VA examiner opined, however, that the Veteran was "not rendered unable to secure and maintain gainful employment in any capacity involving sedentary or light physical work due to his service[-]connected disabilities." 

In a January 2010 statement, a private psychological and vocational expert opined that the Veteran is "regarded as being totally occupationally disabled due to not only his physical problems but also his psychological problems." The private examiner indicated that his opinion was in consideration of the Veteran's age, physical condition, and mental problems, but primarily addressed the Veteran's depression, memory impairment, and increasing pain due to his service-connected arthritis. The private examiner added that the Veteran's cognitive function testing revealed a cognitive function within the low average range, suggesting that "he has sustained a loss in terms of functioning due to his service connected problems and resulting psychological problems" as "he undoubtedly was functioning at a much higher level" than current testing revealed. The Board notes, however, that the effective date of service connection for the Veteran's mood disorder with depressive features is February 27, 2012. 

In two January 2012 statements, the Veteran indicated that he was unemployable due to a combination of both physical and mental symptoms. Specifically, he indicated that he was unable to perform the physical requirements of his job due to his physical disabilities, which limit his ability to bend, lift, carry, stand, walk, and climb stairs. In addition, the Veteran indicated that his memory, depression, and disorientation also negatively affect his employment, including not remembering the requirements for certification and being unable to safely drive himself to and from work. 

In a January 2012 statement, J.R., friend of the Veteran, indicated that the Veteran "can hardly walk or stand for any length of time due to the arthritis pain in his back and lower body." In a February 2012 statement, the Veteran's wife indicated that the Veteran "can no longer do any work requiring walking, bending, or lifting" due to his arthritis. 

Upon VA foot examination in June 2012, the Veteran reported a walking tolerance of one block due to left foot pain. Following examination, the VA examiner opined that the Veteran's foot disability did not impact his ability to work. 

In an October 2012 statement, the Veteran indicated that he was unable to maintain employment due to the constant pain and limited mobility he experiences. The Veteran reported that "the only thing [he] know[s] how to do requires a lot of lifting, walking, climbing, and [sitting.]" He added that "the pain make it very difficult to do any" of those activities. 

Following VA psychiatric examination in January 2013, the VA examiner opined that the Veteran's depression resulted in occupational impairment with mild or transient symptoms, which decrease work efficiency and his ability to perform occupational tasks only during periods of significant stress. The VA examiner further noted that the Veteran's psychological symptoms were mild in severity, including memory impairment, and that "from the standpoint of [his] depression alone, there is no reason why he could not secure and maintain employment in either the sedentary or physical sectors." The VA examiner added that the Veteran "does not appear to be in severe pain." 

Following VA orthopedic examinations in January 2013, the VA examiner opined that the Veteran's back and left knee disabilities affected his ability to work. Specifically, the Veteran reported that he was unable to perform the physical requirements of his previous employment due to prolonged standing. In contrast, the VA examiner indicated that the Veteran's bilateral hip, right knee, and left foot disabilities did not affect his ability to work. 

Following VA psychiatric examination in May 2014, the VA examiner opined that the Veteran's depression resulted in occupational impairment with reduced reliability and productivity. Specifically, the VA examiner indicated that the Veteran's depression was manifested by symptoms of anxiety, chronic sleep impairment, mild memory loss, impaired judgment, impaired impulse control, spatial disorientation, and suicidal ideation. 

Following VA orthopedic examinations in May 2014, the VA examiner opined that the Veteran's service-connected disabilities, physical and psychiatric, solely and in the aggregate, "do not render him unable to secure or following a substantially gainful occupation." In general, the VA examiner noted that the orthopedic examinations demonstrated functional range of motion of the affected joints without reports of incapacitating flare-ups.

Regarding the back disability, the VA examiner opined that the disability would restrict heavy physical labor, but would not preclude sedentary or light physical labor; the VA examiner noted a lack of excruciating pain or radiating symptoms, and noted that the Veteran's spinal movements were not severe enough to prevent light physical labor. Regarding the bilateral hip, left knee, and left foot disabilities, the VA examiner noted normal examinations with no complaints of pain and good range of motion. Regarding rheumatoid arthritis, the VA examiner noted "no current documentation to support the diagnosis of the rheumatoid arthritis condition," noting a clinical history and radiologic findings inconsistent with the diagnosis and negative rheumatological diagnostic testing. Finally, the VA examiner noted the contemporaneous VA psychological examination report indicated that the Veteran "does not have total occupational and social impairment." 

In an August 2015 rating decision, the RO increased the disability rating of the Veteran's mood disorder to 70 percent disabling, effective May 20, 2014, the date of the last VA examination. According to the Rating Schedule, a 70 percent disability rating is provided for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. In the same rating decision, the RO decreased the disability rating of the Veteran's back disability, from 40 percent to 20 percent, and of the left hip disability, from 10 percent to non-compensable. 

The evidence indicates that effective May 1, 2009, the Veteran met the schedular criteria for consideration of a TDIU. The evidence also demonstrates that the Veteran's service-connected disabilities negatively affects his ability to perform occupations similar in nature to those for which the Veteran is qualified based upon his education and prior employment experience. While several medical professionals have indicated that sedentary or light physical employment would not be precluded by the Veteran's service-connected disabilities, his prior employment history has consisted primarily of physically-demanding jobs.

The evidence demonstrates that the Veteran's physical symptoms have progressively improved throughout the appeal period, primarily following each of his joint replacement surgeries. The May 2014 VA examiner documented normal hip, knee, and foot examinations, which is consistent with VA treatment records documenting improved orthopedic complaints with increasing functional capacity. This improvement is also consistent with the decrease in disability ratings assigned for these disabilities in the August 2015 rating decision. However, the VA examiner found that the Veteran's back disability would preclude heavy physical labor. As described by the Veteran, and as reflected throughout the appeal period, his prior work experience consisted exclusively of jobs of a physically-demanded nature that required prolonged periods of standing, walking, lifting, and carrying. 

In addition, the evidence demonstrates that the Veteran's psychological symptoms have worsened during the appeal period, which is reflected by the increased disability rating assigned in the August 2015 rating decision. In consideration of the most recent VA examination and VA mental health treatment records, the RO found the Veteran's psychological symptoms to more closely approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. While the May 2014 VA orthopedic examiner noted that the Veteran, upon recent psychological examination, did not demonstrate total occupational and social impairment, this standard is a higher standard that what is required for a TDIU. Total occupational and social impairment is the requirement for a 100 percent disability rating; therefore, if the Veteran satisfied that standard, any question as to his unemployability would be moot. See Herlehy, 15 Vet. App. at 35.

Considering the combined effect of the Veteran's service-connected disabilities, the Veteran's employment history, and his educational attainment, the Board finds that the evidence demonstrates that the Veteran's service-connected disabilities are of sufficient severity to preclude him from securing or following substantially gainful 
employment. For these reasons, and resolving any doubt in the Veteran's favor, the Board finds that the evidence demonstrates that the Veteran has met the criteria set forth in 38 C.F.R. § 4.16(a), and accordingly, the Board finds that a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


